Exhibit 10.1

 

September 29, 2004

 


SENT VIA FACSIMILE

 

 

Mr. Binkley Shorts

Wellington Management Company, llp

on behalf of certain client accounts

75 State Street

Boston, MA 02109

 

Dear Mr. Shorts:

 

In connection with our discussion regarding Scheid Vineyards Inc. (“Scheid
Vineyards”) Class A Common Stock, I am prepared to offer Wellington Management
Company, llp (“Wellington Management”) as investment adviser on behalf of
certain client accounts (“Client Accounts”) $5.50 per share for the Class A
Common Stock (“Class A Shares”) currently held by the Client Accounts.  Based
upon our conversation, the number of Class A Shares currently held by Wellington
Management Client Accounts is 370,300, for an aggregate total purchase price of
$2,036,650.00.

 

For your information, I am unaware of any event since the date of Scheid
Vineyards’ press release describing its June 30, 2004 results, which would have
a material impact on the Scheid Vineyards’ financial condition or operations, or
require further information in addition to that which is already included in the
press release.  I will notify Wellington Management of any material events that
may develop between the date of this letter and the closing of this transaction.

 

Sincerely,

 

/s/ Scott Scheid

 

 

Scheid Vineyards Inc.

Scott Scheid

President and Chief Executive Officer

 

--------------------------------------------------------------------------------